DUNKLIN, Chief Justice.
J. S. Overstreet and wife have appealed from a judgment sustaining special exceptions to their petition and dismissing their suit after they declined to amend their pleadings. Their suit was against the First National Bank of Bowie to recover the value of thirteen bales of cotton belonging to plaintiffs which they alleged the defendant had wrongfully seized and appropriated in the state of Oklahoma to satisfy a certain note for the principal sum of $835, payable to the bank with plaintiffs’ names signed thereto as makers. It was alleged the name of Mrs. Ola Overstreet, signed to the note, was a forgery, and that defendant through its authorized agents got possession of the cotton upon presentation of the note to the warehouseman in charge thereof in Oklahoma where the cotton was stored. The petition embodies a purported copy of the note with a memorandum under.the names of the makers, indicating that it was secured by a chattel mortgage on certain personal property, including 'the cotton in controversy.
The cpurt sustained certain special exceptions to the petition and dismissed the suit after plaintiffs declined to amend.
Plaintiff J. S. Overstreet, although not a lawyer, has represented himself in the trial court and here. . His briefs filed here fail to comply with the rules for .briefing in several particulars, one of which is failure to embody any assignment of error to any of the rulings of the trial court. And since the record fails to show fundamental error the judgment must be affirmed. Natkin Engineering Co. v. Ætna Casualty & Surety Co. (Tex. Com. App.) 37 S.W.(2d) 740.
The costs of appeal are taxed against appellants.